231-538847-13                                                FILED
                                                                                        TARRANT COUNTY
                                                                                       7/1/2015 11:36:40 AM
                                                                                       THOMAS A. WILDER
                                                                                           DISTRICT CLERK

                                 CAUSE NO. 231-538847-13
                                                                                 FILED IN
                                                                          2nd COURT OF APPEALS
                                                                           FORT WORTH, TEXAS
                                                                          7/1/2015 4:17:52 PM
IN THE MATTER OF                               §               IN THE    DISTRICT     COURT
                                                                               DEBRA SPISAK
THE MARRIAGE OF                                §                                  Clerk
                                               §               231ST JUDICIAL DISTRICT
ELENA K. MCCOY                                 §
AND                                            §               TARRANT COUNTY, TEXAS
DONALD JASON MCCOY                             §


                          RESPONDENT’S NOTICE OF APPEAL


To the Honorable Judge of this Court:


Pursuant to Texas Rule of Appellate Procedure 25.1, DONALD JASON MCCOY, respondent
in the above-styled and numbered action (Respondent), files this notice of appeal to the Court of
Appeals Second Distrct of Texas Fort Worth. Respondent desires to appeal from that portion of
the judgment rendered against Respondent by the 231st Judicial District Court of Tarrant County,
Texas, on April 9, 2015, denying Respondent (1) annulment of marriage to Elena K. McCoy
(Petitioner), (2) relief for Common Law Fraud committed by Petitoner against Respondent, (3)
relief against Petitioner for Quantum Meruit claims, and (4) relief against Petitioner for
Respondent’s right to collect reimbursement pursuant to divorce.



Respectfully submitted,

/S/ D. Jason McCoy
D. Jason McCoy
Pro Se Party (Respondent)
Texas Bar No. 24088008
5005 Greenville Avenue, Suite 200
Dallas, Texas 75206

Ofc: (214) 272-2297
Fax: (214) 363-9979
Jason@mccoylawpllc.com




                                                                                      Page 1 of 2
Respondent’s Notice of Appeal
                                           231-538847-13




                                 CERTIFICATE OF SERVICE

        This is to certify that on this 1st day of July, 2015 a true and correct copy of the foregoing
document was served, pursuant to the Texas Rules of Civil Procedure, on all counsel of record in
this case.

/S/ D. Jason McCoy
D. Jason McCoy
Pro Se Party (Respondent)
Texas Bar No. 24088008
5005 Greenville Avenue, Suite 200
Dallas, Texas 75206

Ofc: (214) 272-2297
Fax: (214) 363-9979
Jason@mccoylawpllc.com




Respondent’s Notice of Appeal
                                                                                          Page 2 of 2
                                 •                                      •
                                      CAUSE :'110. 231-538847-13

IN THE MATTER OF                                §               IN THE DISTRICT COURT OF
THE :YlARRIAGE OF                               §
                                                §
ELENA K. MCCOY                                  §               231 51 J1JDICIAL DISTRICT
AND                                             §
DONALD J. MCCOY                                 §               TARRA.NT COUNTY, TEXAS


                                     FINAL DECREE OF DIVORCE


Date ofHearing

           On March 13, 2015 the Court heard this case.

Appearances

       Petitioner. ELENA K. MCCOY, appeared in person and through attorney of record,
Robert D. Hoover. and announced ready for triaL

      Respondent, DONALD J. MCCOY, appeared in person and through attorney of record,
Kenneth L McAlister, and announced ready tor triaL

Record

           The record of testimony was duly reported by the court reporter for the 231" District
Court

Juri.                              •                                            •
Division a(Marital Estate

        The Court finds rhat the following is a just and right division of the parties' marital
estate, having due regard for the rights of each party.

          IT IS ORDERED AND DECREED that the husband, DONALD JASON MCCOY, is
awarded the following as his sole and separate property, and the wife is divested of all right,
title, interest, and claim in and to rhat property:

H-l.       All household furniture, furnishings, fixtures, goods, art objects, collectibles, appliances,
           and equipment in the possession of the husband or subject to his sole controL

H-2.       All clothing, jewelry, and other personal effects in the possession ofrhe husband or
           subject to his sole controL

H-3.      All sums of cash in the possession of the husband or subject to his sole control, including
          funds on deposit, together with accrued but unpaid interest in banks, savings institutions,
          or other financial institutions, which accounts stand in the husband's sole name or from
          which the husband has the sole right to withdraw funds or which are subject to the
          husband's sole controL

H-4.      The motor vehicle, together with all prepaid insurance, keys, and title documents in the
          possession of the husband or subject to his sole con[rol.

         !TIS ORDERED Al'ID DECREED that the wife, ELENA K. MCCOY, is awarded the
following as her sole and separate property, and the husband is divested of all right, title,
interest, and claim in and to that property:

W-L       All household furniture, furnishings, iixtures, goods, art objects, collectibles, appliances,
          and equipment in the possession of the wife or subject to her soie controL

W-2.       All clothing, jewelry, and other personal effects in the possession of the wife or subject to
           her sole controL

V'l-3.    Ali sums of cash in the possession of the "Wife or subject to her sole control, including
          funds on d~posit, together with accrued but unpaid interest~ in baJLks, savings institutions,
          or other financiai institutions, \Vhich accounts stand in the wit'e~s sole name or from
          'l!vhich the wife has the sole right to withdraw funds or which are subfect to the wife's
          sole controL

W-4.      The motor vehicle, together with all prepaid insurance, keys, and title documents in the
          possession of the wife or subject to her sole controL



FL~AL    0€LREE Of !H\'ORCE                                                                      PAGF. 1
                              •                                        •
        IT IS ORDERED AND DECREED that the husband, DONALD JASON MCCOY, shall
pay, as a part of the division of the estate of the parties, and shall indemnity and hold the wife
and her property harmless from any failure to so discharge, these items:

H-1.    All student loans and debts solely in husband's name.

H-2.    All debts, charges, liabilities, and other obligations incurred solely by the husband from
        and after May 14, 2013 unless express provision is made in this decree to the contrary.

H-3.    Husband's attorneys' fees.

        IT IS ORDERED AND DECREED that the wife, ELENA K. MCCOY shall pay, as a
part of the division of the estate of the parties, and shall indemnify and hold the husband and his
property harmless from any failure to so discharge, these items:

W-1.    All student loans and debts solely in wife's name.

W -2.   All debts, charges, liabilities, and other obligations incurred solely by the wife from and
        afler May 14, 2013 unless express provision is made in this decree to the contrary.

W-3.    Wife's attorneys' fees.

        lT IS ORDERED AND DECREED that each party shall send to the other party, within
three days of its receipt, a copy of any correspondence from a creditor or taxing authority
concerning any potential liability of the other party.

        IT IS ORDERED AND DECREED that any assets of the parties not awarded or divided
by this Final Decree of Divorce are subject to future division as provided in the Texas Family
Code.

Separate Property

       IT IS ORDERED AND DECREED that the following described property is con!inned as
the separate property of ELENA K. MCCOY:

         Her diamond engagement/wedding ring given to her by DONALD JASON MCCOY in
         March, 2010.

        IT lS ORDERED AND DECREED that no provision of this decree shall be construed as
aiimony under the Internal Revenue Code, except as this decree expressfy provides for payment
or~ maintenance or ahm1.3ny under the Interrml Revenue Code"

Change 'of Name

         rT IS ORDERED AND DECREED that Petitioner's name is changed to Elena
 Yevgenievna Khorokhorina.
 H:'IIAL DKCREE 01' lHVORU:                                                                   P/1.GE 3
                                •                                     •
Court Costs

        IT IS ORDERED AND DECREED that cost> of court are to be borne by the party who
incurred them.

Discharge from Discove1y Retention Requirement

       IT IS ORDERED AND DECREED that the parties and their respective attorneys are
discharged from the requirement of keeping and storing the documents produced in this case in
accordance with rule !91.4(d) of the Texas Rules of Civil Procedure.

Clari/j;ing Orders

       Without affecting the finality of this Final Decree of Divorce, this Court expressly
reserves the right to make orders necessary to clarify and enforce this decree.

Relief Not Granted

      IT IS ORDERED that DONALD JAMES MCCOY'S claims for Annulment, Common
Law Fraud, Quantum Meruit and Right to Reimbursement are DENIED.

        IT IS ORDERED thm ELENA K. MCCOY'S claims for frivolous lawsuit under Chapter
9, Rule 13 of the TRCP and Chapter 10, CPRC, are DENIED.

        lT IS ORDERED AND DECREED that all reiief requested in this case and not expressly
granted is denied. This is a final judgment, for which let execution and all writs and processes
necessary to enforce this judgment issue. This judgment tinally disposes of a'll claims and all
parties and is appealable.

Dale   ~rJudgment


       This divorce judicially PRONOUNCED AND RENDERED in court at Fort Worth,
Tarrant County, Texas, on March 13,2015 and further noted on the court's docker sheet on the
same date, but signed on the ___!J~ day of_dpg, ·1                 , 2015.
                                                I




Fl:"AL !H;CREE OF   l)fVt;RC~
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 2 of 13
231-538847-13                  FILED
                 TARRANT COUNTY
                4/29/2015 3:28:07 PM
                THOMAS A. WILDER
                   DISTRICT CLERK
231-538847-13                  FILED
                 TARRANT COUNTY
                 5/8/2015 3:31:30 PM
                THOMAS A. WILDER
                   DISTRICT CLERK
231-538847-13
231-538847-13
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 8 of 269
231-538847-13
231-538847-13
231-538847-13
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 20 of 269
231-538847-13
231-538847-13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 1 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 2 of 13
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 37 of 269
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 4 of 13
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 44 of 269
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 6 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 7 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 8 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 9 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 10 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 11 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 12 of 13
                                              231-538847-13




Exhibit A-Respondent's Motion for New Trial                   Page 13 of 13
                                              231-538847-13


                                               Exhibit B

                    Summary of Expenses and Bank Statements Proving the Same

***Please note the following references on bank and credit card statements:

    1. Charges market with an “●” indicate shared expenses, half of which are attributable to
       Ms. McCoy.

    2. Deposits marked with an “*” indicate reimbursements already paid by Ms. McCoy which
       served to offset the total amount of reimbursement claimed by Mr. McCoy.




Exhibit B-Respondent's Motion for New Trial                                           Page 1 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 2 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 3 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 88 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 5 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 6 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 7 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 8 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 9 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 10 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 11 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 12 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 13 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 14 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 15 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 133 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 17 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 18 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 19 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 146 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 21 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 22 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 156 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 161 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 167 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 26 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 27 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 28 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 29 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 30 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 31 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 32 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 33 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 34 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 35 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 36 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 37 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 38 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 39 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 40 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 223 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 42 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 43 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 232 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 45 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 46 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 47 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 48 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 49 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 256 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 51 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 52 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 53 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 54 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 55 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 56 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 57 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 58 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 59 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 60 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 61 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 62 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 63 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 64 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 65 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 66 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 67 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 68 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 69 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 70 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 71 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 72 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 73 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 74 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 75 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 76 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 77 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 78 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 79 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 80 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 81 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 82 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 83 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 84 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 85 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 86 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 87 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 88 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 89 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 90 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 91 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 92 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 93 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 94 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 95 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 96 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 97 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 98 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 99 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 100 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 101 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 102 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 103 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 104 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 105 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 106 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 107 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 108 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 109 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 110 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 111 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 112 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 113 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 114 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 115 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 116 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 117 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 118 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 119 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 120 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 121 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 122 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 123 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 124 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 125 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 126 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 127 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 128 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 129 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 130 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 131 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 132 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 133 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 134 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 135 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 136 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 137 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 138 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 139 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 140 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 141 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 142 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 143 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 144 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 145 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 146 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 147 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 148 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 149 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 150 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 151 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 152 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 153 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 154 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 155 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 156 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 157 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 158 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 159 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 160 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 161 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 162 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 163 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 164 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 165 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 166 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 167 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 168 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 169 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 170 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 171 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 172 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 173 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 174 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 175 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 176 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 177 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 178 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 179 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 180 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 181 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 182 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 183 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 184 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 185 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 186 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 187 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 188 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 189 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 190 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 191 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 192 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 193 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 194 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 195 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 196 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 197 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 198 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 199 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 200 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 201 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 202 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 203 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 204 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 205 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 206 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 207 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 208 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 209 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 210 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 211 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 212 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 213 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 214 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 215 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 216 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 217 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 218 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 219 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 220 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 221 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 222 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 223 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 224 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 225 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 226 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 227 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 228 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 229 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 230 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 231 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 232 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 233 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 234 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 235 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 236 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 237 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 238 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 239 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 240 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 241 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 242 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 243 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 244 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 245 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 246 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 247 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 248 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 249 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 250 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 251 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 252 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 253 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 254 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 255 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 256 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 257 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 258 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 259 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 260 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 261 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 262 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 263 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 264 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 265 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 266 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 267 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 268 of 269
                                              231-538847-13




Exhibit B-Respondent's Motion for New Trial                   Page 269 of 269
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 1 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 2 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 3 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 4 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 5 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 6 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 7 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 8 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 9 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 10 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 11 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 12 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 13 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 14 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 15 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 16 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 17 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 18 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 19 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 20 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 21 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 22 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 23 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 24 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 25 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 26 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 27 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 28 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 29 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 30 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 31 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 32 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 33 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 34 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 35 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 36 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 37 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 38 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 39 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 40 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 41 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 42 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 43 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 44 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 45 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 46 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 47 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 48 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 49 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 50 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 51 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 52 of 53
                                             231-538847-13




Exhbit C-Respondent's Motion for New Trial                   Page 53 of 53
231-538847-13
231-538847-13
231-538847-13